DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to Applicant’s amendment of 6/23/21, which is entered. 

Claim Objections
Applicant’s arguments and amendments, see page 7, filed 6/23/21, with respect to an objection to claims 1 and 3 – 18 have been fully considered and are persuasive.  The objection of 3/23/21 has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 – 6 and 10 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Arold (DE 10117132 C1 English machine translation) (hereinafter “Arold”) in view of Kim (US 6,913,637 B2) (hereinafter “Kim”). Arold is in the Applicant’s field of endeavor, a vehicle air filtration system for a vehicle. Kim is reasonably pertinent to a problem faced by the inventor by teaching details of bypassing an air filter in a multi-filter system. These two references, when considered together, teach all of the elements recited in claims 1 – 6 and 10 – 15 of this application.
Regarding claim 1, Arold discloses a vehicle air filtration system for a vehicle (Figure, paragraphs [0001] – [0002], and [0009]), the system comprising: a housing (10 and 22) defining an air inlet (center of the fan 16 spiral housing 22) and an air outlet (12) connected by an air passage (see airflow arrows); a first air filter (14) positioned within the air passage having a first filtration level (see Figures, implicit feature of an air filter); a second air filter (15), and a bypass door 17). Arold does not explicitly disclose the second filter positioned directly adjacent to the first air filter and downstream of the first air filter within the air passage and having a second filtration level that is different than 
Kim teaches the second filter (HEPA filter 808) positioned directly adjacent to the first air filter (collector 806) and downstream of the first air filter within the air passage (see annotated Figs. 8A and 8B below, the capitalized annotations denoting claim limitations) and having a second filtration level that is different than the first filtration level (“The dust particles remaining in the air after passing through the collector 306 are filtered through the HEPA filter 808” at col. 3 lines 49 – 51 means that they have different filtration levels); and the bypass door (820a with 820b) positioned in the housing (702) selectively operable to connect the air passage to a bypass passage further defined by the housing (see annotated Figs. 8A and 8B below), the bypass passage having a bypass passage inlet at the bypass door (see annotated Figs.), wherein the bypass inlet is positioned in the air passage downstream of the first air filter (806) and upstream of the second air filter (808), and wherein the bypass passage has a bypass passage outlet positioned in the air passage downstream of the second air filter (annotated Figs., below). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Arold by replacing the bypass and filter structure with the bypass and filter structure as taught by Kim in order to bypass the HEPA filter that has high resistance when the 

    PNG
    media_image1.png
    762
    545
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    831
    526
    media_image2.png
    Greyscale

Regarding claim 2, Arold further discloses the housing comprises an HVAC module housing (since it has ventilating fan 16 in the Fig. and is associated with an air conditioning system, para. [0009]).
Regarding claim 3, Arold as modified by Kim as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 3 of this application further discloses the second filtration level is higher than the first filtration level. Arold does not explicitly contain this additional limitation.
Kim teaches the second filtration level (HEPA 808 is used to collect micro particles, col. 3 lines 51 – 52) is higher than the first filtration level (“The dust particles remaining in the air after passing through the collector 306 are filtered through the HEPA filter 808” at col. 3 lines 49 – 51 means the second filtration level is higher than the first filtration level). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Arold by adding the filtering levels as taught by Kim because if the filtering levels were opposite then the first filter would have caught all of the particulates and there would be nothing for the second filter to catch, so therefore the filtering load is shared between filters of two different capabilities.
Regarding claim 4, Arold as modified by Kim as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 4 of this application further discloses the second air filter comprises a HEPA filter. Arold does not explicitly contain this additional limitation.
Kim teaches the second air filter comprises a HEPA filter (808, col. 6 line 21). It would have been obvious to a person having ordinary skill in the art at the effective filing 
Regarding claim 5, Arold as modified by Kim as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 5 of this application further discloses the second air filter filters out smaller particles than the first air filter. Arold does not explicitly contain this additional limitation.
Kim teaches the second air filter filters out smaller particles than the first air filter (second filter is a HEPA 808 is used to collect micro particles, col. 3 lines 51 – 52, and “The dust particles remaining in the air after passing through the collector 306 are filtered through the HEPA filter 808” at col. 3 lines 49 – 51 means the second filter filters out smaller particles than the first air filter). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Arold by adding the filtering levels as taught by Kim because if the filtering levels were opposite then the first filter would have caught all of the particulates and there would be nothing for the second filter to catch, so therefore the filtering load is shared between filters of two different capabilities.
Regarding claim 6, Arold as modified by Kim as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 6 of this application further discloses the second air filter has a higher air flow resistance than the first air filter. Arold does not explicitly contain this additional limitation.
Kim teaches the second air filter has a higher air flow resistance than the first air filter (“HEPA filter 808 has a microstructure generating high resistance against air 
Regarding claim 10, Arold discloses a vehicle having a vehicle air filtration system (para. [0009]), the vehicle comprising: a vehicle body defining a vehicle passenger cabin (implicitly disclosed, para. [0002] describing a vehicle passenger compartment); a housing (10 and 22) defining an air inlet (center of the fan 16 spiral housing 22) and an air outlet (12) connected by an air passage (see airflow arrows); a first air filter (14) positioned within the air passage having a first filtration level (see Figure, implicit feature of an air filter); a second air filter (15) and a bypass door (17). Arold does not explicitly disclose the second air filter positioned directly adjacent to the first air filter and downstream of the first air filter within the air passage and having a second filtration level that is different than the first filtration level; the bypass door positioned in the housing selectively operable to connect the air passage to a bypass passage further defined by the housing, the bypass passage having a bypass passage inlet at the bypass door, wherein the bypass door and the bypass passage inlet are disposed directly between the first air filter and the second air filter, wherein the bypass inlet is positioned in the air passage downstream of the first air filter and upstream of the second air filter, and wherein the bypass passage has a bypass passage outlet positioned in the air passage downstream of the second air filter.
Kim teaches the second air filter (HEPA filter 808) positioned directly adjacent to the first air filter (collector 806) and downstream of the first air filter within the air passage (see annotated Figs. 8A and 8B below, the capitalized annotations denoting claim limitations) and having a second filtration level that is different than the first filtration level (“The dust particles remaining in the air after passing through the collector 306 are filtered through the HEPA filter 808” at col. 3 lines 49 – 51 means that they have different filtration levels); and the bypass door (820a with 820b) positioned in the housing (702) selectively operable to connect the air passage to a bypass passage further defined by the housing (see annotated Figs. 8A and 8B above), the bypass passage having a bypass passage inlet at the bypass door (see annotated Figs.), wherein the bypass door (820a) and the bypass passage inlet are disposed directly between the first air filter (806) and the second air filter (808, annotated Figs.), wherein the bypass inlet is positioned in the air passage downstream of the first air filter (806) and upstream of the second air filter (808), and wherein the bypass passage has a bypass passage outlet positioned in the air passage downstream of the second air filter (annotated Figs., above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Arold by replacing the bypass and filter structure with the bypass and filter structure as taught by Kim in order to bypass the HEPA filter that has high resistance when the contamination levels are lower than a predetermined reference level (Kim, col. 6 lines 33 – 44) so as to not overburden the fan or waste capacity of the HEPA filter.
Regarding claim 11, Arold further discloses the housing comprises an HVAC module housing (since it has ventilating fan 16 in the Fig. and is associated with an air conditioning system, para. [0009]).
Regarding claim 12, Arold as modified by Kim as described above teaches all the elements of claim 10 upon which this claim depends. However, claim 12 of this application further discloses the second filtration level is higher than the first filtration level. Arold does not explicitly contain this additional limitation.
Kim teaches the second filtration level (HEPA 808 is used to collect micro particles, col. 3 lines 51 – 52) is higher than the first filtration level (“The dust particles remaining in the air after passing through the collector 306 are filtered through the HEPA filter 808” at col. 3 lines 49 – 51 means the second filtration level is higher than the first filtration level). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Arold by adding the filtering levels as taught by Kim because if the filtering levels were opposite then the first filter would have caught all of the particulates and there would be nothing for the second filter to catch, so therefore the filtering load is shared between filters of two different capabilities.
Regarding claim 13, Arold as modified by Kim as described above teaches all the elements of claim 10 upon which this claim depends. However, claim 13 of this application further discloses the second air filter comprises a HEPA filter. Arold does not explicitly contain this additional limitation.
Kim teaches the second air filter comprises a HEPA filter (808, col. 6 line 21). It would have been obvious to a person having ordinary skill in the art at the effective filing 
Regarding claim 14, Arold as modified by Kim as described above teaches all the elements of claim 10 upon which this claim depends. However, claim 14 of this application further discloses the second air filter filters out smaller particles than the first air filter. Arold does not explicitly contain this additional limitation.
Kim teaches the second air filter filters out smaller particles than the first air filter (second filter is a HEPA 808 is used to collect micro particles, col. 3 lines 51 – 52, and “The dust particles remaining in the air after passing through the collector 306 are filtered through the HEPA filter 808” at col. 3 lines 49 – 51 means the second filter filters out smaller particles than the first air filter). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Arold by adding the filtering levels as taught by Kim because if the filtering levels were opposite then the first filter would have caught all of the particulates and there would be nothing for the second filter to catch, so therefore the filtering load is shared between filters of two different capabilities.
Regarding claim 15, Arold as modified by Kim as described above teaches all the elements of claim 10 upon which this claim depends. However, claim 15 of this application further discloses the second air filter has a higher air flow resistance than the first air filter. Arold does not explicitly contain this additional limitation.
Kim teaches the second air filter has a higher air flow resistance than the first air filter (“HEPA filter 808 has a microstructure generating high resistance against air .
Claims 7 – 9 and 16 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Arold as modified by Kim as applied to claims 1 and 10 respectively above, and further in view of Uemura et al (US 5,876,277) (hereinafter “Uemura”). Uemura is also in the Applicant’s field of endeavor, a vehicle air filtration system. These three references, when considered together, teach all of the elements recited in claims 7 – 9 and 16 - 18 of this application.
Regarding claims 7 and 16, Arold as modified by Kim as described above teaches all the elements of claims 1 and 10 upon which these claims depend. However, claims 7 and 16 of this application further disclose a blower positioned in the housing; a heater core positioned in the housing; and an evaporator positioned in the housing. Arold further disclose a blower (fan 16) positioned in the housing (22, Fig.) but does not explicitly disclose a heater core positioned in the housing; and an evaporator positioned in the housing. 
Uemura teaches a heater core (220) positioned in the housing (103, 173, and the unnumbered housing for the filters in Fig. 18); and an evaporator (210) positioned in the housing (103, 173, and the unnumbered housing for the filters in Fig. 18). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Arold by adding the heater core and evaporator in 
Regarding claims 8 and 17, Arold as modified by Kim and Uemura as described above teaches all the elements of claims 7 and 16 upon which these claims depend. However, claims 8 and 17 of this application further disclose the blower, heater core, and evaporator are positioned downstream of the first air filter and second air filter within the housing. Arold as modified by Kim does not explicitly contain this additional limitation.
Uemura teaches the blower (171), heater core (220), and evaporator (210) are positioned downstream of the first air filter (160) and second air filter (115) within the housing (103, 173, and the unnumbered housing for the filters in Fig. 18). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Arold by adding the blower, heater core, and evaporator structure as taught by Uemura in order to provide the blower, heater core, and evaporator with filtered air so that particulates are much less likely to adhere to blower, heater core, and evaporator that would inhibit the performance of these elements and reduce their efficiency.
Regarding claims 9 and 18, Arold as modified by Kim as described above teaches all the elements of claims 1 and 10 upon which these claims depend. However, claims 9 and 18 of this application further disclose the air inlet of the housing is selectively connectable to an outside air source for receiving fresh air and a vehicle 
Uemura teaches the air inlet of the housing (top of Fig. 18) is selectively connectable to an outside air source for receiving fresh air (“outside air” in Fig. 18) and a vehicle passenger cabin air source for receiving recirculating air (“inside air” in Fig. 18, by moving door 114 from one position to another, col. 19 lines 57 – 62). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Arold by adding the air inlet being selectively connectable to outside or inside air as taught by Uemura in order to recycle conditioned air to facilitate saving heat or cool air in the vehicle when a temperature outside the vehicle is too cold or too hot for passenger comfort.

Response to Arguments
Applicant's arguments filed 6/23/21 have been fully considered but they are not persuasive. On pages 8 – 9 of the Remarks, Applicant argues that the Kim reference does not teach the newly added claim limitations of independent claims 1 and 10 that the second air filter is positioned directly adjacent to the first air filter, and the newly added limitation in claim 10 of the bypass door and the bypass passage inlet are disposed directly between the first air filter and the second air filter. 
In response, the Office notes that Kim teaches a series of structures in Figs. 8A and 8B that fall within the definition of “filter.” Kim describes the collector as an electric dust collecting unit in which dust particles, being positively charged in the ionizer, or adsorbed and collected by the negatively charged collector via electrostatic attraction. 
As to all other claims in this application, because Applicant has relied upon its assertions regarding the independent claims as the basis for patentability, there are no specific grounds regarding the rejections of these claims that need to be addressed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sangwan et al. (US 6,758,739 B1) teaches first and second vehicle air filters with a bypass around the second filter, relevant to claims 1 and 10. 
Abthoff et al. (US 5,256,103) teaches first and second vehicle air filters with a bypass around the second filter, relevant to claims 1 and 10.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746